Citation Nr: 1707049	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  14-06 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to waiver of recovery of an overpayment (or debt) of VA pension benefits in the amount of $66,913.00, including the question of whether waiver is precluded by fraud, misrepresentation, or bad faith.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1974 to March 1977.  The record reflects that VA has concluded that the Veteran is incompetent to handle finances for VA purposes.  See April 2008 rating decision.  The Veteran's spouse is the authorized payee or fiduciary.  See April 2008 VA Form 21-592.  Therefore, any reference to appellant in this decision includes the Veteran's spouse as the authorized payee or fiduciary. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2014 determination of the Committee on Waivers and Compromises (COWC) of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the request for a waiver of recovery of an overpayment of VA pension benefits in the amount of $66,913.00.  The RO in Jackson, Mississippi, has jurisdiction of the appeal.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

On the March 2014 VA Form 9, the Veteran marked the appropriate box to request a videoconference Board hearing.  In a September 2016 letter, VA informed the Veteran that the requested hearing was scheduled for October 2016.  In a September 2016 statement, the Veteran withdrew the request for a Board hearing.  See 
38 C.F.R. § 20.702 (2016).


FINDING OF FACT

The overpayment of VA pension benefits in the amount of $66,913.00 was the result of misrepresentation on the part of the appellant.





CONCLUSION OF LAW

Waiver of recovery of the overpayment of VA pension benefits in the amount of $66,913.00 is precluded by reason of misrepresentation on the part of the appellant.  
38 U.S.C.A. §§ 5302, 6102 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Due Process - Waiver of Recovery of an Overpayment

The Veterans Claims Assistance Act of 2000 (VCAA) is inapplicable to the claim for waiver of recovery of an overpayment.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (CAVC) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different Chapter (i.e., Chapter 51); therefore, the VCAA is not for application in this matter. 

The Board finds that general due process concerns have been satisfied in connection with this appeal.  See 38 C.F.R. § 3.103 (2016).  In October 2013, the RO informed the appellant that an overpayment was created for VA pension benefits because the appellant was in receipt of more income than originally reported.  

In November 2013, the appellant requested a waiver of repayment of the benefits on the basis that this would cause undue financial hardship.  In January 2014, the RO informed the appellant that a waiver of the debt was denied.  A February 2014 statement of the case (SOC) explained to the appellant the bases for denial of the request for waiver of overpayment, and afforded the opportunity to present information and evidence in support of the appeal.  The bases for the denial were that an overpayment was created for VA pension benefits because the appellant was in receipt of more income than originally reported, and that waiver of overpayment was denied after considering the principles of equity and good conscience.  

In the current Board decision, the Board is finding herein that there is misrepresentation on the part of the appellant in the creation of the overpayment debt.  The January 2014 COWC decision concluded that that there was no fraud, misrepresentation, or bad faith on the part of the appellant in the creation of the overpayment debt at issue, then reached the question of whether recovery of the overpayment debt would be against equity and good conscience.  The January 2014 COWC decision and February 2014 SOC provided the appellant with the legal authority under 38 U.S.C.A. § 5302 and 38 C.F.R. § 1.962 that a finding of misrepresentation, fraud, or bad faith on the part of the appellant in creation of the overpayment debt would preclude waiver of recovery of such overpayment.  Both questions are part of the same "matter" over which the Board has jurisdiction under 38 U.S.C.A. § 7104(a) (West 2014).

Similar to reopening cases that involve both the initial question of reopening and then the merits of any reopened claim, the appeal for a waiver of recovery of overpayment debt implicates both the question of whether fraud, misrepresentation, or bad faith on the part of the appellant precludes waiver of recovery of the overpayment as well as the subsequent question of whether recovery of the overpayment debt would be against equity and good conscience.  In this case, the Board is not precluded from finding misrepresentation even though the COWC decision did not.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996), aff'g, 8 Vet. 
App. 1 (1995)) (holding that the Board finds that new and material evidence is not received to reopen a claim, and what the RO may have determined in this regard is irrelevant); Butler v. Brown, 9 Vet. App. 167, 171 (1996) (holding that any finding entered when new and material evidence has not been submitted "is a legal nullity"); Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (recognizing the Board may consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board). 

The Board's current finding of misrepresentation in this case, where the COWC did not find misrepresentation, will not prejudice the appellant.  The bases for the COWC and SOC denial were that an overpayment was created for VA pension benefits because the appellant was in receipt of more income than originally reported.  The appellant has been given adequate notice of the need to submit evidence or argument on the question of misrepresentation, and has had an opportunity to submit such evidence and argument on the question of misrepresentation.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

During the pendency of this appeal, the appellant has submitted evidence and statements that addressed not only whether collection of the overpayment debt would be against equity and good conscience, but also address the threshold question of whether there was misrepresentation, fraud, or bad faith on the part of the appellant.  See, e.g., December 2012 spouse (payee) statement.  The appellant did not limit the contentions or evidence to the question of whether collection of the overpayment debt would be against equity and good conscience.  The appellant was also scheduled to provide testimony pertaining to this appeal at a Board hearing, but withdrew the request for a Board hearing.  For these reasons, the Board may proceed to adjudicate the threshold question of whether fraud, misrepresentation, or bad faith on the part of the appellant would preclude waiver of recovery of overpayment debt without prejudice to the appellant.  

Waiver of Recovery of an Overpayment Analysis

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.962.  A claimant has the right to dispute the existence and amount of the debt.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 1.911(c) (2016).  

Any indebtedness of a claimant can be waived only when the following factors are determined to exist: 1) there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver; and, 2) collection of such indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a) (2016).  Thus, a finding of fraud, misrepresentation, or bad faith precludes a grant of a waiver of recovery of the overpayment. 

The controlling legal criteria provide that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the U.S. Government. 

In making this determination, consideration will be given to the following elements, which are not intended to be all inclusive: (1) Fault of debtor: where actions of the debtor contribute to the creation of the debt.  (2) Balancing of faults: weighing the fault of the debtor against VA's fault.  (3) Undue hardship: whether collection would deprive the debtor or his or her family of basic necessities.  (4) Defeat the purpose: whether withholding of benefits or recovery would nullify the objective for which benefits were intended.  (5) Unjust enrichment: failure to make restitution would result in an unfair gain to the debtor.  (6) Changing position to one's detriment: reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(a).

The appellant seeks waiver of recovery of the overpayment of VA pension benefits in the amount of $66,913.00.  The appellant contends that a waiver is warranted because recovery of the overpayment debt would cause undue financial hardship.  See, e.g., November 2013 Veteran statement; January 2014 VA Form 21-4138. 

Initially, the evidence does not reflect, and the appellant has not alleged, that the debt at issue was invalid.  Therefore, the validity of the debt will not be addressed in this decision.  

The Board finds that the overpayment in the amount of $66,913.00 was the result of misrepresentation on the part of the appellant, which precludes waiver of recovery of the debt.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).  The record reflects that for the years at issue, the appellant specifically reported Social Security income but failed to report self-employment income despite being informed by VA on numerous occasions to report all income to VA.  The appellant also had many chances to correct the reported income amounts but failed to do so.  A December 2007 rating decision granted special monthly pension based on the need for aid and attendance, effective August 17, 2007.  In the January 2008 notification letter, the RO listed the Veteran's household countable income used to determine the pension benefit amount, and informed the appellant of the responsibility to immediately report any changes in income, net worth, or number of dependents.  In a December 2008 letter, VA informed the appellant that individuals or families who only have Social Security income do not have to complete an eligibility verification report (EVR), and explained the responsibility to immediately report any changes in the number of dependents, or income.  See also December 2009, December 2011 VA letters.  A July 2009 VA letter provided the appellant with a summary of the income used to determine the pension benefit amount, which included only Social Security income, and again informed the appellant of the responsibility to immediately report any changes in income, net worth, or number of dependents.  See also February 2010 VA letter.  

A January 2011 EVR completed by the Veteran's spouse (as a fiduciary) shows that, other than Social Security income, the Veteran's wife specifically reported no income from any source for the Veteran, spouse, and child for the years 2010 and 2011.  This is clear misrepresentation of income because VA later discovered that the Veteran's spouse was in receipt of self-employment income from a lawn care business for the same period.  A February 2011 VA letter acknowledged receipt of the January 2011 EVR and again informed the appellant of the responsibility to immediately report any changes in income, net worth, or number of dependents.  

In a November 2012 letter, VA informed the Veteran's spouse, as the fiduciary, that a review revealed that the 2009 income information did not agree with the income report furnished to VA.  The November 2012 VA letter listed the 2009 income information received by VA and asked the appellant to review the 2009 income information and correct any errors.  In a December 2012 statement, the Veteran's spouse indicated that an unidentified representative informed her that there is a requirement to disclose the lawn care business income; the appellant did not dispute the income amounts.  In a January 2013 letter, VA indicated that an annual EVR is no longer required, but that the appellant should immediately notify VA of any changes in the number of dependents, or change in income.  A February 2013 VA letter provided the appellant with a summary of the income used to determine the pension benefit amount, which included only Social Security income, and again informed the appellant of the responsibility to immediately report any changes in income, net worth, or number of dependents.  See also June 2013 VA letter.  Finally, in an October 2013 statement, VA notified the appellant of the creation of an overpayment in the amount of $66,913.00 as a result of the failure to report self-employment income to VA.  

The record also reflects that there is a pattern of failing to report income or net worth changes in this appellant's case.  In a February 2004 decision, the COWC granted waiver of an overpayment of pension benefits in the amount of $3,275.20 based on undue financial hardship.  The overpayment in the amount of $3,275.20 was created because the appellant had failed to report changes in net worth.  Similarly, in a January 2007 decision, the COWC denied the request for a waiver of overpayment of VA pension benefits in the amount of $4,224.00 because the appellant misrepresented the spouse's income for the years at issue.  

Based on the foregoing, the record is clear that the appellant was informed on numerous occasions of the requirement to report all income to VA.  The record also reflects that there is a pattern of failing to report income or net worth changes under similar facts for the same Veteran, which also demonstrates prior knowledge on the part of the appellant of the requirement to report all income to VA.  Despite multiple VA letters informing the appellant of the requirement to report all income to VA, the appellant failed to inform VA of the self-employment income until VA discovered that the appellant was in receipt of such income.  Even when VA sent letters informing the appellant (or fiduciary) of the income amounts used to calculate the amount of pension benefits, the appellant (or fiduciary) never corrected the erroneous income amounts reported to VA.  This constitutes misrepresentation on the part of the appellant because the appellant (or fiduciary) knew or should have known of the requirement to report any source of income to VA and failed to correct any erroneous income information that VA used to calculate the pension benefit amount.  

Because the appellant (or fiduciary) knew or should have known of the requirement to report all income, including self-employment income, to VA, and misrepresented to VA that there was no income other than the Social Security income, despite clear instructions to report all income, the Board finds that the creation of the overpayment was the result of misrepresentation on the part of the appellant (or fiduciary); therefore, waiver of recovery of overpayment of VA pension benefits is precluded, and the appeal is denied without consideration as to whether recovery of the overpayment would be against equity and good conscience.


ORDER

Waiver of the recovery of overpayment of VA pension benefits in the amount of $66,913.00 is barred as a matter of law, and the appeal is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


